[Cite as State ex rel. Parker Bey v. Ohio Bur. of Sentence Computation, 2021-Ohio-70.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State ex rel. Vincent El Alan Parker Bey,            :

                 Relator,                            :

v.                                                   :                       No. 19AP-46

[Ohio] Bureau of Sentence Computation, :                             (REGULAR CALENDAR)

                 Respondent.                         :

                                                     :
State ex rel. Vincent El Alan Parker Bey,
                                                     :
                 Relator,
                                                     :
v.                                                                           No. 19AP-534
                                                     :
Ohio Adult Parole Authority,                                         (REGULAR CALENDAR)
                                                     :
                 Respondent.
                                                     :


                                           D E C I S I O N

                                    Rendered on January 14, 2021


                 Vincent El Alan Parker Bey, pro se.

                 Dave Yost, Attorney General, and Christina E. Mahy, for
                 respondent Bureau of Sentence Computation.

                 Dave Yost, Attorney General, and Zachary S. O'Driscoll, for
                 respondent Ohio Adult Parole Authority.


                                   IN MANDAMUS
                    ON OBJECTIONS TO THE MAGISTRATE'S DECISION
No. 19AP-46 and 19AP-534                                                                      2


BEATTY BLUNT, J.

       {¶ 1} Relator, Vincent El Alan Parker Bey, brings these original consolidated ac-

tions seeking writs of mandamus to compel respondents, Ohio Bureau of Sentencing Com-

putation ("BOSC") and the Ohio Adult Parole Authority ("OAPA") to provide him with cer-

tain public records which he requested pursuant to R.C. 149.43(B).

       {¶ 2} This court referred these matters to a magistrate of this court pursuant to

Civ.R. 53 and Loc.R. 13(M) of the Tenth District Court of Appeals. The magistrate consid-

ered the actions and issued a decision that includes findings of fact and conclusions of law,

which is appended hereto. The magistrate determined that relator's failure to comply with

the provisions of R.C. 2969.25 constitutes grounds for dismissal of the actions and has rec-

ommended that this court grant the motion to dismiss filed in case No. 19AP-534 and deny

the request for a writ of mandamus in case No. 19AP-46.

       {¶ 3} Relator has filed objections to the magistrate's decision. Because relator has

filed objections, we must independently review the record and the magistrate's decision to

ascertain whether "the magistrate has properly determined the factual issues and appro-

priately applied the law." Civ.R. 53(D)(4)(d). Having reviewed the record and the magis-

trate's decision pertaining to same and finding no error on the part of the magistrate in her

determinations of the facts, we hereby adopt the magistrate's findings of fact in their en-

tirety. Furthermore, for the reasons that follow, we overrule relator's objections to the mag-

istrate's conclusions of law and adopt the magistrate's decision as our own, with modifica-

tion as explained below.

       {¶ 4} We begin by observing the Supreme Court of Ohio has set forth three require-

ments which must be met in establishing a right to a writ of mandamus: (1) that relator has

a clear legal right to the relief prayed for; (2) that respondent is under a clear legal duty to
No. 19AP-46 and 19AP-534                                                                   3


perform the act requested; and (3) that relator has no plain and adequate remedy in the

ordinary course of law. State ex rel. Berger v. McMonagle, 6 Ohio St.3d 28, 29 (1983). The

burden is on relator to establish all three elements by clear and convincing evidence. State

ex rel. Mars Urban Solutions, L.L.C v. Cuyahoga Cty. Fiscal Officer, 155 Ohio St.3d 316,

2018-Ohio-4668, ¶ 6.

       {¶ 5} Mandamus is the proper vehicle to compel compliance with a public records

request made pursuant to R.C. 149.43, Ohio's Public Records Act. State ex rel. Physicians

Comm. for Responsible Medicine v. Bd. of Trustees of Ohio State Univ., 108 Ohio St.3d

288, 2006-Ohio-903. R.C. 149.43 must be construed liberally in favor of broad access, and

any doubt must be resolved in favor of disclosure of public records. State ex rel. Cincinnati

Enquirer v. Hamilton Cty., 75 Ohio St.3d 374 (1996). Nevertheless, a writ of mandamus

will not lie to compel an act that has already been performed. State ex rel. Lee v. Mont-

gomery, 88 Ohio St.3d 233, 237 (2000), citing State ex rel. Crim v. Ohio Adult Parole

Auth., 87 Ohio St.3d 38 (1999). Thus, in general, a public records mandamus case becomes

moot when the governmental entity or employee provides the records requested by a rela-

tor. State ex rel. Martin v. Greene, 156 Ohio St.3d 482, 2019-Ohio-1827, ¶ 7, citing State

ex rel. Toledo Blade Co. v. Seneca Cty. Bd. of Commrs., 120 Ohio St.3d 372, 2008-Ohio-

6253, ¶ 43.

       {¶ 6} When an inmate files a civil action or appeal against a government entity or

employee, the inmate must file an affidavit of prior actions pursuant to R.C. 2969.25(A).

R.C. 2969.25(A) provides that "[a]t the time that an inmate commences a civil action or

appeal against a government entity or employee, the inmate shall file with the court an af-

fidavit that contains a description of each civil action or appeal of a civil action that the
No. 19AP-46 and 19AP-534                                                                    4


inmate has filed in the previous five years in any state or federal court. The affidavit shall

include all of the following for each of those civil actions or appeals:

              (1) A brief description of the nature of the civil action or
              appeal;

              (2) The case name, case number, and the court in which the
              civil action or appeal was brought;

              (3) The name of each party to the civil action or appeal;

              (4) The outcome of the civil action or appeal, including
              whether the court dismissed the civil action or appeal as
              frivolous or malicious under state or federal law or rule of
              court, whether the court made an award against the inmate or
              the inmate's counsel of record for frivolous conduct under
              section 2323.51 of the Revised Code, another statute, or a rule
              of court, and, if the court so dismissed the action or appeal or
              made an award of that nature, the date of the final order
              affirming the dismissal or award.

R.C. 2969.25 (A)(1) through (4).

       {¶ 7} The Supreme Court has consistently held that R.C. 2969.25 requires strict

compliance. State ex rel. Ware v. Walsh, ___Ohio St.3rd.___, ¶ 2 (slip opinion), citing

State ex rel. Swanson v. Ohio Dept. of Rehab. & Corr., 156 Ohio St.3d 408, 2019-Ohio-

1271, ¶ 6; State ex rel. Washington v. Ohio Adult Parole Auth., 87 Ohio St.3d 258,

(1999); State ex rel. Zanders v. Ohio Parole Bd., 82 Ohio St.3d 421 (1998); State ex rel.

Alford v. Winters, 80 Ohio St.3d 285 (1997). Nothing in R.C. 2969.25 permits substantial

compliance. State ex rel. Manns v. Henson, 119 Ohio St.3d 348, 2008-Ohio-4478, ¶ 4, cit-

ing Martin v. Ghee, 10th Dist. No. 01AP-1380, 2002-Ohio-1621. Instead, " '[t]he require-

ments of R.C. 2969.25 are mandatory, and failure to comply with them subjects an inmate's

action to dismissal.' " State ex rel. Ridenour v. Brunsman, 117 Ohio St.3d 260, 2008-Ohio-

854, ¶ 5, quoting State ex rel. White v. Bechtel, 99 Ohio St.3d 11, 2003-Ohio-2262, ¶ 5; (" '

the failure to comply with R.C. 2969.25 requires dismissal of the action' "), State ex rel.
No. 19AP-46 and 19AP-534                                                                                      5


Taylor v. Ohio Adult Parole Auth., 10th Dist. No. 16AP-132, 2016-Ohio-7136, ¶ 4, quoting

State ex rel. Evans v. Ohio Adult Parole Auth., 10th Dist. No. 10AP-730, 2011-Ohio-2871,

¶ 4.

        {¶ 8} Nor can failure to comply with R.C. 2969.25 be cured at a later date. State

ex rel. Young v. Clipper, 142 Ohio St.3d 318, 2015-Ohio-1351, ¶ 9 ("a belated attempt to file

an affidavit that complies with R.C. 2969.25 does not excuse the noncompliance"); Fuqua

v. Williams, 100 Ohio St.3d 211, 2003-Ohio-5533, ¶ 9; State ex rel. Armengau v. Ohio Dept.

of Rehabilitation & Corr., 10th Dist. No. 15AP-1070, 2017-Ohio-368, ¶ 12. Furthermore,

the failure to strictly comply with the requirements of R.C. 2969.25 deprives the court of

jurisdiction over the matter. See Armengau at ¶ 13.

        {¶ 9} In these cases, a review of the complaints and documents filed by relator

shows that in both cases relator has failed to file an affidavit of prior actions that contains

all of the information required by R.C. 2969.25(A). With regard to case No. 19AP-46, the

affidavit filed is wholly deficient in that it is missing the name of the opposing party in four

of the five cases listed; fails to list the outcome of the cases in any of them1; and fails to

provide "[a] brief description of the nature of the civil action or appeal" as required by R.C.

2969.25(A)(1). Therefore, dismissal of relator's action in case No. 19AP-46 is warranted.

Although the magistrate has recommended that we find in favor of BOSC in case No. 19AP-

46 and deny the writ of mandamus, we modify the magistrate's decision to clarify that the

writ should not be denied on the merits; rather, the action should be dismissed without any

consideration of the merits of relator's request for a writ of mandamus.



1 We acknowledge that at least for the first case relator has implied an "outcome" in that he indicates "[r]ela-

tor appealed the decision to the Tenth District Court of Appeals, Case number 16-AP-615"; i.e., one can infer
from this that relator was unsuccessful in the underlying case. But such an inference is just that, and in any
event none of the other cases listed include any indication of an "outcome."
No. 19AP-46 and 19AP-534                                                                      6


       {¶ 10} Similarly, although the affidavit filed with case No. 19AP-534 includes more

information than that filed with case No. 19AP-46, it is nonetheless devoid of sufficient in-

formation regarding "[a] brief description of the nature of the civil action or appeal." More

specifically, while the affidavit filed with case No. 19AP-534 indicates the general type of

action filed in most of the cases, e.g., "Original Action in Mandamus"; "Writ of Habeas Cor-

pus", it does not actually describe the nature of the action, such as "Original Action in Man-

damus to Compel Compliance with a Public Records Request" which would apply in many

of the cases (including case No. 19AP-46 which is before the court now), or "Original Action

in Mandamus to Compel Judge Nancy M. Russo to vacate relator's plea of guilty to the of-

fense of murder," as would be applicable in State ex rel. Parker v. Russo, 8th Dist. No.

107686, 2018-Ohio-4903.

       {¶ 11} In State ex rel. Kimbro v. Glavas, 97 Ohio St.3d 197, 2002-Ohio-5808, the

Supreme Court held that an inmate's affidavit which notated that a case was "an appeal of

a civil petition" was an insufficient description of the "nature of the civil action or appeal."

R.C. 2969.25(A)(1). Kimbro at ¶ 2. In Kimbro, the Supreme Court affirmed the judgment

of the court of appeals dismissing an action seeking writs of mandamus and procedendo for

failure to strictly comply with R.C. 2969.25(A). We find that relator's notating in his affi-

davit in case No. 19AP-534 that a previous action was "an original action in mandamus" or

a "writ of habeas corpus," without more, is on par with what the inmate filed in Kimbro. As

such, dismissal of relator's action in case No. 19AP-534 is appropriate.

       {¶ 12} Having conducted an examination of the magistrate's decision and an inde-

pendent review of the record pursuant to Civ.R. 53, we find the magistrate properly applied

the relevant law to the salient facts in reaching the conclusion that these consolidated cases

must be dismissed for failure to strictly comply with R.C. 2969.25(A). Accordingly, we
No. 19AP-46 and 19AP-534                                                                 7


overrule relator's objections and adopt the magistrate's decision as our own, including the

findings of fact and conclusions of law contained therein, with the modification described

herein clarifying that both cases must be dismissed without any consideration of the merits

of either; we grant the motion of OAPA to dismiss filed in case No. 19AP-534; and we dis-

miss these consolidated actions in mandamus.

                                       Objections overruled; motion to dismiss granted;
                                          complaints for writs of mandamus dismissed.

                     BROWN and LUPER SCHUSTER, JJ., concur.
No. 19AP-46 and 19AP-534                                                   8



                                      APPENDIX

                        IN THE COURT OF APPEALS OF OHIO

                            TENTH APPELLATE DISTRICT

State ex rel. Vincent El Alan Parker Bey,   :

             Relator,                       :

v.                                          :               No. 19AP-46

[Ohio] Bureau of Sentence Computation, :            (REGULAR CALENDAR)

             Respondent.                    :

                                            :
State ex rel. Vincent El Alan Parker Bey,
                                            :
             Relator,
                                            :
v.                                                          No. 19AP-534
                                            :
Ohio Adult Parole Authority,                        (REGULAR CALENDAR)
                                            :
             Respondent.
                                            :



                        MAGISTRATE'S DECISION

                             Rendered on February 6, 2020



             Vincent El Alan Parker Bey, pro se.

             Dave Yost, Attorney General, and Christina E. Mahy, for
             respondent Bureau of Sentence Computation.

             Dave Yost, Attorney General, and Zachary S. O'Driscoll, for
             respondent Ohio Adult Parole Authority.
No. 19AP-46 and 19AP-534                                                                        9



                                    IN MANDAMUS
                                  19AP-46 ON MERITS
                    19AP-534 ON RESPONDENT'S MOTION TO DISMISS

          {¶ 13} Relator has filed these mandamus actions seeking to compel respondents,

Ohio Bureau of Sentence Computation ("BOSC") and the Ohio Adult Parole Authority

("OAPA") to provide him with public records he requested pursuant to R.C. 149.43(B).

Findings of Fact:

          {¶ 14} 1. Relator is an inmate currently incarcerated at Trumbull Correctional Insti-

tution.

                                                19AP-46

          {¶ 15} 2. On January 23, 2019, relator filed a mandamus action against BOSC in case

No. 19AP-46. Relator asserted that "[o]n or about October 12, 2018 relator made a public

record request, the respondent received the request on November 8, 2018 by certified mail.

* * * The respondent did not respond to the public record request at all."

          {¶ 16} 3. At the time he filed case No. 19AP-46, relator filed an affidavit of prior ac-

tions pursuant to R.C. 2969.25(A), wherein he identified the following cases:

          {¶ 17} (1) Court of Claims of Ohio against ODRC for a bailment issue concerning

legal property. Case Number 2013-00154 Vincent A. Parker v. ODRC. Relator appealed the

decision to the Tenth District Court of Appeals, Case number 16-AP-615. (2) Supreme Court

of Ohio, on January 29, 2018, Original Action in Mandamus, case number 2018-0147. (3)

Eighth District Court of Appeals on September 17, 2018 Original Action in Mandamus, case

number CA-18-107686. (4) Eleventh District Court of Appeals on October 2, 2018, Writ of

Habeas Corpus, case number 2018-TR-090. (5) Eighth District Court of Appeals, Original

Action in Mandamus, case number CA-18-107909.
No. 19AP-46 and 19AP-534                                                                    10


       {¶ 18} 4. Pursuant to the magistrate's briefing order, respondent filed certified evi-

dence on July 25, 2019. That evidence included the affidavit of Vicki Wallace, a correctional

records sentence computation auditor/release supervisor for BOSC, signed July 23, 2019.

Wallace attested to the following:

              [Three] On Friday, February 22, 2019, my supervisor, Mary
              Oakley, requested that I mail a response first thing Monday
              morning to a public records request to Inmate Vincent Parker
              (#310623) at Trumbull Correctional * * *.
              [Four] On Monday, February 25, 2019, I mailed the requested
              records to Mr. Parker via United States Postal Service certified
              mail. (See Attachment A).

              [Five] The records sent to Mr. Parker were:

              [A] A Journal Entry from Cuyahoga County Common Pleas
              Court in State of Ohio v. Vincent Parker, CR 320034, filed on
              April 30, 2003. (1 page). (See Attachment B).

              [B] A Journal Entry from Cuyahoga County Common Pleas
              Court in State of Ohio v. Vincent Parker, CR 320034, filed on
              February 3, 2003. (1 page). (See Attachment C).

              [C] A Complaint from the Tenth District Court of Appeals in
              State of Ohio, Vincent El Alan Parker Bey ex rel. v. Bureau of
              Sentence Computation, 19-AP-46, filed January 23, 2019. (5
              pages). (See Attachment D).

              [Six] Mr. Parker signed for receipt of the certified mail on
              February 28, 2019. (See Attachment E).

Wallace also attached copies of those documents.

       {¶ 19} 5. Relator filed his merit brief on May 14, 2019. In that brief, relator acknowl-

edged he had indeed received copies of the documents identified by Wallace in her affidavit;

however, relator argued that BOSC did not "promptly" prepare those documents for him as

required by R.C. 149.43(B). Relator argued that the 80 business days which had elapsed
No. 19AP-46 and 19AP-534                                                                        11


was unreasonable and that BOSC should be ordered to pay statutory damages and court

costs.

         {¶ 20} 6. On July 9, 2019, relator filed a motion for summary judgment.

         {¶ 21} 7. On July 12, 2019, the magistrate issued an order denying relator's July 9,

2019 motion for summary judgment because relator had failed to provide sufficient evi-

dence to demonstrate that he was entitled to judgment in his favor. The magistrate also

ordered the briefing order remain in effect and that relator should file any and all evidence

upon which he intended to rely by July 25, 2019.

         {¶ 22} 8. On July 30, 2019, BOSC filed its merit brief. BOSC relied on Wallace's af-

fidavit indicating when she received instructions to prepare the documents relator re-

quested as evidence that BOSC had promptly responded to relator's public records request.

BOSC also stated that, "On April 11, 2019, Respondent made a settlement offer to Relator

in writing. As of the date of filing, Relator has not responded to this offer. This offer was

extended to Relator again on July 18, 2019, and again Respondent has received no reply."

(BOSC's Brief at 4.) BOSC also asserted that relator had failed to comply with the manda-

tory filing requirements of R.C. 2969.25(A) when he filed his complaint. Specifically, BOSC

noted that relator had failed to list the name of the opposing party in four of the five cases

he listed, failed to list the outcome of the civil action or appeal for any of the cases he listed,

and merely stated that none of his actions had been dismissed as frivolous or malicious.

Because this does not satisfy the requirements of R.C. 2969.25(A), BOSC asserted that as

an additional reason to deny relator's request for a writ of mandamus.

         {¶ 23} 9. On August 1, 2019, relator filed an objection to the magistrate's order deny-

ing his request for summary judgment.
No. 19AP-46 and 19AP-534                                                                    12


       {¶ 24} 10. In a journal entry filed September 30, 2019, this court struck from the

record relator's objections and his subsequent motion asking the court to take judicial no-

tice, from the record.

                                         19AP-534
       {¶ 25} 11. On August 15, 2019, relator filed a mandamus action against OAPA in case

No. 19AP-534. In that case, relator asserted that "[o]n or about February 11, 2019 relator

made a public records request to the respondent by certified mail, which the respondent

received on February 14, 2019."

       {¶ 26} 12. At the time he filed case No. 19AP-534, relator filed a modified affidavit of

prior actions indicating:

              [One] In accordance with and pursuant to O.R.C. 2969.25(A),
              affiant states that within the previous five year period, he has
              filed seven prior civil actions, which are: (1) Vincent A.
              Parker v. ODRC case number 16-AP-615, relator appealed a
              decision in that originated in the court of claims, case number
              2013-00154. (2) Supreme Court of Ohio, on January 29, 2018
              Original Action in Mandamus Parker v. Russo 2018-0147,
              court granted respondent[']s motion to dismiss, writ denied.
              (3) State ex rel. Parker v. Russo Original Action in Mandamus,
              case number CA-18-107686, writ denied, appeal pending. (4)
              State ex rel. Parker Bey v. Bracy Eleventh District Court of
              Appeals, Writ of Habeas Corpus, case number 2018-TR-090,
              writ denied, appeal pending. (5) State ex rel Parker Bey v.
              Byrd, Original Action in Mandamus case number CA-18-
              107909, writ denied, appeal pending. (6) State ex rel. Parker
              Bey v. Julie Loomis & Trumbull Correctional Institution et al.,
              Eleventh District Court of Appeals, Original Action in
              Mandamus, case number 2109-TR-35 [sic], pending. (7) State
              ex rel. Parker Bey v. Bureau Sentence Computation, Original
              Action in Mandamus, Tenth District Court of Appeals, case
              number 19-AP-46, pending.

       {¶ 27} 13. On September 16, 2019, OAPA filed a motion to dismiss asserting that

relator had failed to comply with the mandatory requirements of R.C. 2969.25(A). Specifi-

cally, OAPA asserted that relator failed to list the nature of the action in any of his seven
No. 19AP-46 and 19AP-534                                                                       13


prior actions, failed to list the appropriate originating court in any of the seven prior actions,

and failed to list the outcome in three of the seven prior actions.

         {¶ 28} 14. On October 2, 2019, relator filed a reply to the motion to dismiss asserting

that OAPA was using the argument that he had failed to strictly comply with R.C. 2969.25

"as a red herring, to distract and or mislead the factfinder." Thereafter, relator stated:

                After a simple review of the relator's complaint and affidavit
                of prior civil actions, this court can determine that relator has
                complied with the statute, by listing the parties named in each
                civil action, listing the nature of the action and whether it was
                dismissed and pending appeal and whether it was dismissed
                as frivolous or malicious. The statute requires no more, and
                relator has complied with the statute.

         {¶ 29} 15. On October 9, 2019, OAPA filed a reply in support of its motion to dismiss

relator's complaint. OAPA cited State ex rel Kimbro v. Glavas, 97 Ohio St.3d 197, 2002-

Ohio-5808, in support of its argument that the requirements of R.C. 2969.25(A) are juris-

dictional, and that it's argument based on relator's failure to meet those requirements was

not a "red herring" to distract this court from the merits of relator's mandamus action.

                                  19AP-46 and 19AP-534
         {¶ 30} 16. In a journal entry dated November 20, 2019, this court sua sponte consol-

idated relator's mandamus actions in case Nos. 19AP-46 and 19AP-534.

         {¶ 31} 17. Relator has asked this court to reconsider its decision to consolidate his

cases.

         {¶ 32} 18. The matter is currently on the magistrate's docket.

Conclusions of Law:

         {¶ 33} The Supreme Court of Ohio has set forth three requirements which must be

met in establishing a right to a writ of mandamus: (1) that relator has a clear legal right to

the relief prayed for; (2) that respondent is under a clear legal duty to perform the act
No. 19AP-46 and 19AP-534                                                                   14


requested; and (3) that relator has no plain and adequate remedy in the ordinary course of

the law. State ex rel. Berger v. McMonagle, 6 Ohio St.3d 28 (1983).

       {¶ 34} Whether or not these cases should have been consolidated is ultimately im-

material. These cases do involve similar issues and can be addressed together or separately.

In both cases, relator made a public records request. In case No. 19AP-46, BOSC has pro-

vided relator with the documents he sought and, as such, that portion of his action is clearly

moot. Relator does, however, argue that BOSC did not reply promptly and requests this

court order BOSC to pay his court costs and award him statutory damages. At the same

time, in both 19AP-46 and 19AP-534, respondents have argued that relator failed to strictly

comply with the requirements of R.C. 2969.25(A), and that his failure to do so warrants

dismissal of his actions.

                                         19AP-46
       {¶ 35} In this case, relator sought public records from BOSC in October 2018 and

BOSC received that request on November 8, 2018. According to the affidavit of Vicki Wal-

lace, her supervisor gave her the request on February 22, 2019 and, three days later, she

provided relator with copies of the documents he sought. Relator acknowledged that he

received those documents but asserts he is entitled to an award of statutory damages and

the payment of court costs because BOSC did not promptly comply with the requirements

of R.C. 149.43.

       {¶ 36} The purpose of the Ohio Public Records Act "is to expose government activity

to public scrutiny, which is absolutely essential to the proper working of a democracy."

State ex rel. Gannett Satellite Info. Network, Inc. v. Petro, 80 Ohio St.3d 261, 264 (1997),

citing State ex rel. WHIO—TV—7 v. Lowe, 77 Ohio St.3d 350, 355 (1997). Scrutiny of public

records allows citizens to evaluate the rationale behind government decisions so
No. 19AP-46 and 19AP-534                                                                  15


government officials can be held accountable. White v. Clinton Cty. Bd. of Commrs., 76

Ohio St.3d 416, 420 (1996).

       {¶ 37} The appropriate remedy to compel compliance with R.C. 149.43, Ohio's Pub-

lic Records Act, is mandamus. State ex rel. Physicians Commt. For Responsible Medicine

v. Bd. of Trustees of Ohio State Univ., 108 Ohio St.3d 288, 2006-Ohio-903. R.C. 149.43

must also be construed liberally in favor of broad access, and any doubt must be resolved

in favor of disclosure of public records. State ex rel. Cincinnati Enquirer v. Hamilton Cty.,

75 Ohio St.3d 374 (1996).

       {¶ 38} R.C. 149.43 pertains to availability of public records and provides, in perti-

nent part:

              (A)(1) "Public record" means records kept by any public office,
              including, but not limited to, state, county, city, village,
              township, and school district units * * *.

              ***

              (B)(1) Upon request and subject to division (B)(8) of this
              section, all public records responsive to the request shall be
              promptly prepared and made available for inspection to any
              person at all reasonable times during regular business hours.
              Subject to division (B)(8) of this section, upon request, a
              public office or person responsible for public records shall
              make copies of the requested public record available at cost
              and within a reasonable period of time. If a public record
              contains information that is exempt from the duty to permit
              public inspection or to copy the public record, the public office
              or the person responsible for the public record shall make
              available all of the information within the public record that
              is not exempt. When making that public record available for
              public inspection or copying that public record, the public
              office or the person responsible for the public record shall
              notify the requester of any redaction or make the redaction
              plainly visible. A redaction shall be deemed a denial of a
              request to inspect or copy the redacted information, except if
              federal or state law authorizes or requires a public office to
              make the redaction.
No. 19AP-46 and 19AP-534                                                      16


           (2) * * * If a requester makes an ambiguous or overly broad
           request or has difficulty in making a request for copies or
           inspection of public records under this section such that the
           public office or the person responsible for the requested
           public record cannot reasonably identify what public records
           are being requested, the public office or the person
           responsible for the requested public record may deny the
           request but shall provide the requester with an opportunity to
           revise the request by informing the requester of the manner
           in which records are maintained by the public office and
           accessed in the ordinary course of the public office's or
           person's duties.

           (3) If a request is ultimately denied, in part or in whole, the
           public office or the person responsible for the requested
           public record shall provide the requester with an explanation,
           including legal authority, setting forth why the request was
           denied. If the initial request was provided in writing, the
           explanation also shall be provided to the requester in writing.

           (C)(1) If a person allegedly is aggrieved by the failure of a
           public office or the person responsible for public records to
           promptly prepare a public record and to make it available to
           the person for inspection in accordance with division (B) of
           this section or by any other failure of a public office or the
           person responsible for public records to comply with an
           obligation in accordance with division (B) of this section, the
           person allegedly aggrieved may commence a mandamus
           action to obtain a judgment that orders the public office or the
           person responsible for the public record to comply with
           division (B) of this section, that awards court costs and
           reasonable attorney's fees to the person that instituted the
           mandamus action, and, if applicable, that includes an order
           fixing statutory damages under division (C)(1) of this section.

           If a requestor transmits a written request by hand delivery or
           certified mail to inspect or receive copies of any public record
           in a manner that fairly describes the public record or class of
           public records to the public office or person responsible for
           the requested public records, except as otherwise provided in
           this section, the requestor shall be entitled to recover the
           amount of statutory damages set forth in this division if a
           court determines that the public office or the person
           responsible for public records failed to comply with an
           obligation in accordance with division (B) of this section.
No. 19AP-46 and 19AP-534                                                               17


             The amount of statutory damages shall be fixed at one
             hundred dollars for each business day during which the public
             office or person responsible for the requested public records
             failed to comply with an obligation in accordance with
             division (B) of this section, beginning with the day on which
             the requester files a mandamus action to recover statutory
             damages, up to a maximum of one thousand dollars. The
             award of statutory damages shall not be construed as a
             penalty, but as compensation for injury arising from lost use
             of the requested information.

      {¶ 39} As above indicated, public offices are required to promptly prepare records

and transmit them within a reasonable period of time after receiving the request for the

copy. The term "promptly" is not defined in the statute. However, statutes in other states

give their agencies from between 3 and 12 days from the date the public records were re-

quested to make the documents available. The word "prompt" is defined as "performed

readily or immediately." Webster's Eleventh New Collegiate Dictionary 994 (2005).

      {¶ 40} Even though the term "promptly" is not defined in the statute, this court

could arguably find that the 80 days from when BOSC signed for the public records request

and the date BOSC provided those documents to relator does not meet the requirement to

respond promptly. However, as the magistrate also finds, relator failed to strictly comply

with the requirements of R.C. 2969.25(A) and this court does not have jurisdiction to con-

sider whether or not BOSC promptly provided relator with the documents he sought.

             R.C. 2969.25(A) states:
             At the time that an inmate commences a civil action or appeal
             against a government entity or employee, the inmate shall file
             with the court an affidavit that contains a description of each
             civil action or appeal of a civil action that the inmate has filed
             in the previous five years in any state or federal court. The
             affidavit shall include all of the following for each of those civil
             actions or appeals:

             (1) A brief description of the nature of the civil action or
             appeal;
No. 19AP-46 and 19AP-534                                                                                   18



                (2) The case name, case number, and the court in which the
                civil action or appeal was brought;

                (3) The name of each party to the civil action or appeal;

                (4) The outcome of the civil action or appeal, including
                whether the court dismissed the civil action or appeal as
                frivolous or malicious under state or federal law or rule of
                court, whether the court made an award against the inmate or
                the inmate's counsel of record for frivolous conduct under
                section 2323.51 of the Revised Code, another statute, or a rule
                of court, and, if the court so dismissed the action or appeal or
                made an award of that nature, the date of the final order
                affirming the dismissal or award.

        {¶ 41} Thus, R.C. 2969.25(A) requires an inmate to file an affidavit listing each civil

action or appeal of a civil action he has filed in the previous five years in any state or federal

court, as well as information regarding the outcome. This court has noted that " '[c]ompli-

ance with R.C. 2969.25(A) is mandatory and failure to comply subjects an inmate's action

to dismissal.' " Arega v. Coleman, 10th Dist. No. 15AP-629, 2015-Ohio-5242, ¶ 11, quoting

Morris v. Franklin Cty. Court of Common Pleas, 10th Dist. No. 05AP-596, 2005-Ohio-

6306, ¶ 6. Further, "the affidavit required by R.C. 2969.25(A) must be filed at the time an

inmate commences the civil action or appeal," and the "belated attempt to file the required

affidavit does not excuse noncompliance." State ex rel. Evans v. Ohio Adult Parole Auth.,

10th Dist. No. 10AP-730, 2011-Ohio-2871, ¶ 4.

        {¶ 42} Relator appears to accept BOSC's assertion that he failed to strictly comply

with the requirements of R.C. 2969.25(A) when he filed his complaint in 19AP-46. 2

        {¶ 43} As indicated in the findings of fact, relator attempted to comply with

R.C. 2969.25(A) in case No. 19AP-46 by providing:


2Relator specifically modified his prior actions affidavit when he later filed his complaint in case No.
19AP-534.
No. 19AP-46 and 19AP-534                                                                      19


               (1) Court of Claims of Ohio against ODRC for a bailment issue
               concerning legal property. Case Number 2013-00154 Vincent
               A. Parker v. ODRC. Relator appealed the decision to the Tenth
               District Court of Appeals, Case number 16-AP-615.
               (2) Supreme Court of Ohio, on January 29, 2018, Original
               Action in Mandamus, case number 2018-0147. (3) Eighth
               District Court of Appeals on September 17, 2018 Original
               Action in Mandamus, case number CA-18-107686. (4)
               Eleventh District Court of Appeals on October 2, 2018, Writ
               of Habeas Corpus, case number 2018-TR-090. (5) Eighth
               District Court of Appeals, Original Action in Mandamus, case
               number CA-18-107909.

       {¶ 44} As BOSC asserted, relator failed to list the name of the opposing party in four

of the five cases he listed, and failed to list the outcome of the civil action or appeal for any

of the cases that he listed.

       {¶ 45} As this court stated in State ex rel. Armengau v. Ohio Dept. of Rehabilitation

& Corr., 10th Dist. No. 15AP-1070, 2017-Ohio-368, relator's failure to strictly comply with

the requirements of R.C. 2969.25 means that this court lacks jurisdiction to consider his

petition for a writ of mandamus. As such, even though it appears the filing of this manda-

mus action may indeed have been what prompted BOSC to comply with relator's public

records request, this court does not have jurisdiction to award relator statutory damages

for any perceived failure of BOSC to promptly provide the records.

                                          19AP-534
       {¶ 46} As the magistrate noted in findings of fact 3 and 12, relator did provide addi-

tional information concerning the civil actions or appeals of civil actions that he filed in the

five years preceding the date he filed the mandamus action in case No. 19AP-534. Despite

the fact that he included additional information, OAPA still maintains that relator failed to

strictly comply with those requirements, his failure divests this court of jurisdiction and

warrants dismissal.
No. 19AP-46 and 19AP-534                                                                  20


       {¶ 47} Relator provided the following information in an effort to comply with the

requirements of R.C. 2969.25 when he filed case No. 19AP-534:

              [One] In accordance with and pursuant to O.R.C. 2969.25(A),
              affiant states that within the previous five year period, he has
              filed seven prior civil actions, which are: (1) Vincent A.
              Parker v. ODRC case number 16-AP-615, relator appealed a
              decision in that originated in the court of claims, case number
              2013-00154. (2) Supreme Court of Ohio, on January 29, 2018
              Original Action in Mandamus Parker v. Russo 2018-0147,
              court granted respondent[']s motion to dismiss, writ denied.
              (3) State ex rel. Parker v. Russo Original Action in Mandamus,
              case number CA-18-107686, writ denied, appeal pending. (4)
              State ex rel. Parker Bey v. Bracy Eleventh District Court of
              Appeals, Writ of Habeas Corpus, case number 2018-TR-090,
              writ denied, appeal pending. (5) State ex rel Parker Bey v.
              Byrd, Original Action in Mandamus case number CA-18-
              107909, writ denied, appeal pending. (6) State ex rel. Parker
              Bey v. Julie Loomis & Trumbull Correctional Institution et al.,
              Eleventh District Court of Appeals, Original Action in
              Mandamus, case number 2109-TR-35 [sic], pending. (7) State
              ex rel. Parker Bey v. Bureau Sentence Computation, Original
              Action in Mandamus, Tenth District Court of Appeals, case
              number 19-AP-46, pending.

       {¶ 48} OAPA correctly argues that this too fails to comply with the mandatory re-

quirements of R.C. 2969.25(A). Relator did indeed fail to list the nature of any of the prior

seven actions. For example, indicating that he appealed a decision from the Court of Claims

does not explain to this court what the nature of that underlying action was. Further, as-

serting that he filed an original action in mandamus does not explain the substance of that

action. The other cases he listed likewise lack specificity.

       {¶ 49} In Kimbro, the Supreme Court found that an inmate's failure to provide in-

formation concerning the nature behind the prior civil action fails to meet the requirements

of R.C. 2969.25(A), and dismissal by this court is appropriate.

       {¶ 50} Finding that, in both these cases, relator failed to strictly comply with the

mandatory filing requirements of R.C. 2969.25(A), it is this magistrate's decision that this
No. 19AP-46 and 19AP-534                                                               21


court should find in favor of BOSC in case No. 19AP-46, deny relator's request for manda-

mus, and grant OAPA's motion to dismiss in case No. 19AP-534 for relator's failure to meet

the mandatory requirements.


                                             /S/ MAGISTRATE
                                             STEPHANIE BISCA




                             NOTICE TO THE PARTIES

             Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
             error on appeal the court's adoption of any factual finding or
             legal conclusion, whether or not specifically designated as a
             finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii),
             unless the party timely and specifically objects to that factual
             finding or legal conclusion as required by Civ.R. 53(D)(3)(b).